Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 22, 2016

                                      No. 04-16-00641-CV

               IN THE ESTATE OF JACK C. GILBERT, JR., DECEASED,

                     From the County Court at Law, Kendall County, Texas
                                 Trial Court No. 16-048-PR
                         Honorable Stephen B. Ables, Judge Presiding


                                         ORDER
        Appellant Trudy Jane Schuetze Sundin filed her brief on November 2, 2016. Appellee
filed his brief on November 18, 2016. On December 7, 2016, Appellant filed a reply brief, a
motion for leave to file an amended brief, and the amended brief. See TEX. R. APP. P. 38.7; 4TH
TEX. APP. (SAN ANTONIO) LOC. R. 8.4 (noting an amended brief “completely replaces the
original brief”).
        In her opposed motion for leave to the file an amended brief, Appellant notes she presents
no new arguments in her amended brief, she “has simply added a single sentence to the prayer of
[the original] brief to request the alternative relief of remand.”
       This court may permit a party to amend its brief. See TEX. R. APP. P. 38.7; ERC
Midstream LLC v. Am. Midstream Partners, LP, 497 S.W.3d 99, 108 n.2 (Tex. App.—Houston
[14th Dist.] 2016, no pet.). Because Appellant’s amended brief does not present any new
argument, we GRANT Appellant’s motion for leave to file the amended brief. See ERC
Midstream LLC, 497 S.W.3d at 108 n.2. Appellant’s amended brief is deemed timely filed. See
TEX. R. APP. P. 38.7; 4TH TEX. APP. (SAN ANTONIO) LOC. R. 8.4.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court